Exhibit 4.33 AMENDMENT TO WARRANT AMENDMENT TO WARRANT (this “ Amendment ”), dated as of March 29, 2017, by and between [] (the “ Holder ”) and CATASYS, INC. , a Delaware corporation (the “ Company ”). W I T N E S S E T H : WHEREAS, the Company issued to the Holder on , 201_ that certain Common Stock Purchase Warrant (the “ Warrant ”), for the purchase of an aggregate of [] shares of the Company’s common stock par value $0.0001 per share (“ Common Stock ”); WHEREAS , the Company intends to conduct an offering of Common Stock (the “ Offering ”) pursuant to a registration statement on Form S-1 (No. 333-216007), originally filed with the U.S. Securities and Exchange Commission on February 10, 2017, as may be further amended and/or supplemented; and WHEREAS , in connection with the Offering, the Company and the Holder desire to amend the Warrant as provided herein, effective as of the closing of the Offering (if at all) and as provided in Section 3 below; NOW, THEREFORE, in consideration of the premises and other good and valuable consideration, receipt of which is hereby acknowledged, the Company and the Holder agree as follows: 1.
